DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 13, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (or an equivalent):  
“(i) selecting a first portion of a porous article capable of allowing a gas to pass through its pores, wherein the porous article is connected to a source of said gas and immersed in a liquid while the source releases said gas which flows out of said pores to generate gas bubbles;…and
…a step (iv) of assessing a change of the treated first portion relative to at least one of an untreated portion of the porous article or the treated second portion, the change is an amount of gas bubbles released from the porous article.”
Understandably, the amount of gas bubbles released from the porous article (not illustrated) serves as an indicator providing a visual cue of cleanliness of the article pores.
(Claims 2-12 and 14-20 are dependent on either claim 1 or 13.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters:
	
Drawings
Drawings are needed per 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  If it is important to claim a feature as being new and novel, it is also important to show the feature. No new matter should be entered.
Note that method steps being claimed could be shown with flowchart(s).  Also, the structures being claimed could be schematically illustrated.   
Drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because on the last two paragraphs on page 12 and the single paragraph on page 13 appear to contain editorial errors and/or need clarification.  Going forwards with examination, the paragraphs are interpreted to be:
 --Two identical air stones were connected to an air pump by a length of tubing which pumped
air through the tubing and out the air stones, creating the bubbling action in water. The air stones were then treated with 1.5 g hair styling wax each, spreaded evenly and left for 30 minutes.

The air stones were placed in [[a]] separate small bottles each containing a solution with [[a]] the respective shampoo to water weight ratio of 1:15, shaken for one minute and then rinsed under running water for another minute. The air stones were then placed in a beaker filled with water to observe the generation of air bubbles.

Results 
It was observed that the air stone treated with the test [[sample]] shampoo of Table 1 still released plenty of air bubbles in water, showing that the air stone was deeply purified and clean. In contrast, the air stone treated with the comparative product (Head and Shoulder shampoo) 

Appropriate correction is required.

Claim Objections
Claims 1 and 13 are objected to because  “the cleansing efficacy” appear lacking antecedent basis, which could be changes to --cleansing efficacy--.  Going forwards with examination, the claim is interpreted to be:
--1.    A method for demonstrating [[the]] cleansing efficacy of a personal care product or a component thereof, the method comprising:
(i) selecting a first portion of a porous article capable of allowing a gas to pass through its pores, wherein the porous article is connected to a source of said gas and immersed in a liquid while the source releases said gas which flows out of said pores to generate gas bubbles;
(ii) treating the first portion of the porous article with contaminants;
(iii) treating the first portion of the porous article with the personal care product or the component thereof;
wherein a second portion of the porous article is selected in step (1); the second portion is also treated with contaminants in step (i1); and the second portion is treated with a comparative or placebo product in step (iii); and
wherein following step (iii) the method comprises a step (iv) of assessing a change of the treated first portion relative to at least one of an untreated portion of the porous article or the treated second portion, the change is an amount of gas bubbles released from the porous article.--


(i) selecting a first portion of a porous article capable of allowing a gas to pass through its pores, wherein the porous article is connected to a source of said gas and immersed in a liquid while the source releases said gas which flows out of said pores to generate gas bubbles; 
(ii) treating the first portion of the porous article with contaminants; 
(iii) treating the first portion of the porous article with the personal care product or the component thereof; 
wherein a second portion of the porous article is selected in step (i); the second portion is also treated with contaminants in step (ii); and the second portion is treated with a comparative or placebo product in step (111); and 
wherein following step (iii) the method comprises a step (iv) of assessing a change of the treated first portion relative to at least one of an untreated portion of the porous article or the treated second portion, the change is an amount of gas bubbles released from the porous article.--

Claims 9 and 19 are objected to because “1 s” and “5 s” are unclear as to what they mean, and could be changed to --1 second-- and --5 seconds--, respectively.  Going forwards with examination, the claim is interpreted to be:
--9.    The method of claim 1, wherein the duration of the treating step (iii) is between 1 [[s]] second to 2 hours.--

--19.    The method of claim 9, wherein the duration of the treating step (iii) is between 5 [[s]] seconds to 1 hour.--

Appropriate correction is required.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record below but not relied upon is considered pertinent to applicant's disclosure.
US 2002/0193277 A1 to Takeshima discloses a method for demonstrating cleansing efficacy of a cleaning product of different concentrations on different fabric articles.  The method uses a color-measuring meter to measure reflectivity of different fabric samples under test to assess the cleansing efficacy of the cleaning product (Abstract; Par. 0070).
JP 2004277675 A to Miyama discloses a method for demonstrating cleansing efficacy of a cleaning agent of different cleaning components on an article being a heat exchanger or a piping that is deposited with a rigid scale.  The method measures quality of water circulating through the heat exchanger or piping by measuring an amount of, e.g., calcium hardness, total hardness, iron ion concentration, total silica, turbidity, etc., in the circulating water, so as to determine whether or not the heat exchanger or piping has been cleansed by the cleaning agent (Abstract; Par. 0024).
As seen, neither Takeshima nor Miyama anticipates any amount of bubbles released from the article, such amount of bubbles being an indicator providing a visual cue of cleanliness of the article pores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 26, 2022